DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the previous claim objections. Therefore, the previous prior art rejections have been withdrawn.
Applicant’s amendments overcome the previous 102/103 rejections. Therefore, the previous rejections have been withdrawn. However, upon further search and consideration, a new rejection has been made (see below for details).
The rejections also rely on a previously cited reference (Eaton) about which Applicant has presented arguments. Applicant appears to argue that Eaton doesn’t teach the two oblique axes being different. In response, the examiner notes that the light source is located above the detector, so an axis that extends from the light source to a drop has a different angle from an axis that extends from the detector to the same drop at the same position.
Examiner’s Comment
Applicant can overcome the current prior art rejections by amending the claims to require that the light source and the detector are attached to the lip of an eye dropper in the same plane as each other, wherein the plane is orthogonal to the dispensing axis, and that the light source and detector are both above the dispensing tip while the drop is below the dispensing tip during the measurement (figure 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mernoe (US 20090227939 A1; cited by Applicant) in view of Eaton (US 20150289805 A1).
Regarding claim 1, Mernoe teaches a device for detecting a drop dispensed by a drop dispenser (figures 1-3 and 10-12), comprising: 
a housing (1) configured to couple to the drop dispenser (8); 
a light source (34) coupled to the housing (1) and configured to emit a beam of light toward the drop dispensed by the drop dispenser (paragraph 44); 
a processing circuit (paragraph 53); and 
a light detector (36) coupled to the housing and in communication with the processing circuit (paragraph 53), the light detector configured to: 
receive a portion of the beam of light reflected by the drop (figure 12 and paragraph 44); and 
provide, to the processing circuit, a signal indicating an amount of reflected light received over a period of time (paragraphs 44 and 53, since paragraph 44 describes the light detector obtaining an amount of reflected light received over a period of time, and paragraph 53 describes using the drop sensor and the circuitry to calculate information about the drops, information was provided to the processing circuit by the light detector; therefore, the light detector providing a signal to the processing circuit is inherent in system and method of Mernoe).  
wherein the processing circuit is configured to detect the drop based on the signal (paragraph 53), and 
wherein the light source and the light detector are coupled to the housing such that the light source and the light detector are positioned proximally of a distal end of the drop dispenser when the drop dispenser is coupled to the housing (figures 1-3 and 10-12).

    PNG
    media_image1.png
    822
    548
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    846
    531
    media_image2.png
    Greyscale
 
For the reasons given above, the examiner considers Mernoe as teaching the above limitations. Alternatively, if one were to consider Mernoe as not teaching the light detector provides the signal to a processing circuit, it is noted that Mernoe teaches light detector detecting a signal containing information about the processor (paragraph 44) and a processing circuit determining information about the drops (paragraph 53). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light detector of Mernoe provide the signal to the processing circuit of Mernoe in order to ensure that the calculations of the processing circuit are based on the measurements that have been made, which facilitates accuracy and precision.  
Mernoe doesn’t explicitly teach wherein the light source and the light detector are coupled to the housing such that, when the housing is coupled to the drop dispenser: the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, and the light detector is oriented to receive the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is different from the first oblique angle.
Like Mernoe (and like Applicant), Hirata is directed to detecting drops and teaches (and like Applicant), Eaton is also directed to a system and method for detecting a drop dispensed by a drop dispenser (paragraphs 31 and 33). Eaton teaches the light source (107) is coupled to the housing such that, when the housing is coupled to the drop dispenser, the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, and wherein the light detector (106; paragraph 38) is coupled to the housing such that, when the housing is coupled to the drop dispenser, the light detector is oriented to receive the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser (paragraph 36; figure 1A); and emitting the beam of light comprises emitting the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, and wherein receiving the portion of the beam of light comprises receiving the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser (light source, 107; light detector, 106; paragraphs 36 and 38; figure 1A), wherein the second oblique angle is different from the first oblique angle (because as can be seen in the figure, the light source is located above the light detector; therefore, an axis that extends from a drop to the light source has a different angle than an axis that extends from the same drop to the light detector). In other words, Eaton teaches the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, and the light detector is oriented to receive the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is different from the first oblique angle (where the relevant illumination and detection axes are determined by the line from the light to the drop, and the relevant detection axis is measured from the drop to the sensor). 

    PNG
    media_image3.png
    713
    831
    media_image3.png
    Greyscale


It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the above the combination such that, when the housing is coupled to the drop dispenser: the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, and the light detector is oriented to receive the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is different from the first oblique angle. The person would be motivated to make this modification in order to measure the drop at a distance further away from the dispenser, which might be more indicative of the properties (and number) of drops that reach the destination.
Regarding claim 6, in the above combination the first axis, the second axis, and the dispensing axis intersect at an interrogation point located distally of a dispensing tip of the drop dispenser (Eaton, figure 1A and paragraphs 36 and 38; also see Menroe: paragraphs 4-44; figures 1-3 and 10-12).   
Regarding claim 7, Mernoe teaches the housing (1) is configured to engage a lip of the drop dispenser (8) (figures 1-3 and 10-12).  
Regarding claim 10, Mernoe teaches a method for detecting a drop dispensed by a drop dispenser (figures 1-3 and 10-12; also see the citations with respect to claim 1 for more details), including: 
emitting, by a light source (34) coupled to the drop dispenser and positioned proximal of a distal end of the drop dispenser, a beam of light toward the drop (figure 12 and paragraph 44); 
receiving, by a light detector (36) coupled to the drop dispenser and positioned proximal of the distal end of the drop dispenser, a portion of the beam of light reflected by the drop (figure 12 and paragraph 44); 
providing, by the light detector (36), a signal indicating an amount of reflected light received by the light detector over a period of time (paragraph 44); and 
analyzing, by a processing component (paragraph 53) in communication the light detector, the signal to detect the drop time (paragraphs 44 and 53, since paragraph 44 describes the light detector obtaining an amount of reflected light received over a period of time, and paragraph 53 describes using the drop sensor and the circuitry to calculate information about the drops, information was provided to the processing circuit by the light detector; therefore, the processing component in communication with the light detector is inherent in system and method of Mernoe).  
For the reasons given above, the examiner considers Mernoe as teaching the above limitations. Alternatively, if one were to consider Mernoe as not teaching the light detector in communication with processing circuit, it is noted that Mernoe teaches light detector detecting a signal containing information about the processor (paragraph 44) and a processing circuit determining information about the drops (paragraph 53). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light detector of Mernoe in communication with the processing circuit of Mernoe in order to ensure that the calculations of the processing circuit are based on the measurements that have been made, which facilitates accuracy and precision.  
Mernoe doesn’t explicitly teach the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser; wherein the light detector is oriented to receive a portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is different from the first oblique angle.
Like Mernoe (and like Applicant), Hirata is directed to detecting drops and teaches (and like Applicant), Eaton is also directed to a system and method for detecting a drop dispensed by a drop dispenser (paragraphs 31 and 33). Eaton teaches the light source (107) is coupled to the housing such that, when the housing is coupled to the drop dispenser, the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, and wherein the light detector (106; paragraph 38) is coupled to the housing such that, when the housing is coupled to the drop dispenser, the light detector is oriented to receive the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser (paragraph 36; figure 1A); and emitting the beam of light comprises emitting the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, and wherein receiving the portion of the beam of light comprises receiving the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser (light source, 107; light detector, 106; paragraphs 36 and 38; figure 1A), wherein the second oblique angle is different from the first oblique angle (because as can be seen in the figure, the light source is located above the light detector; therefore, an axis that extends from a drop to the light source has a different angle than an axis that extends from the same drop to the light detector). In other words, Eaton teaches the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser; wherein the light detector is oriented to receive a portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is different from the first oblique angle (where the relevant illumination and detection axes are determined by the line from the light to the drop, and the relevant detection axis is measured from the drop to the sensor).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above the combination such the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser; wherein the light detector is oriented to receive a portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is different from the first oblique angle. The person would be motivated to make this modification in order to measure the drop at a distance further away from the dispenser, which might be more indicative of the properties (and number) of drops that reach the destination.
Regarding claim 15, in the above combination the first axis, the second axis, and the dispensing axis intersect at an interrogation point located distally of a dispensing tip of the drop dispenser (Eaton, figure 1A and paragraphs 36 and 38; also see Menroe: paragraphs 4-44; figures 1-3 and 10-12).   
Claims 1, 6-7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mernoe (US 20090227939 A1; cited by Applicant) in view of Hirata (CN 107106768 A).
Regarding claim 1, Mernoe teaches a device for detecting a drop dispensed by a drop dispenser (figures 1-3 and 10-12), comprising: 
a housing (1) configured to couple to the drop dispenser (8); 
a light source (34) coupled to the housing (1) and configured to emit a beam of light toward the drop dispensed by the drop dispenser (paragraph 44); 
a processing circuit (paragraph 53); and 
a light detector (36) coupled to the housing and in communication with the processing circuit (paragraph 53), the light detector configured to: 
receive a portion of the beam of light reflected by the drop (figure 12 and paragraph 44); and 
provide, to the processing circuit, a signal indicating an amount of reflected light received over a period of time (paragraphs 44 and 53, since paragraph 44 describes the light detector obtaining an amount of reflected light received over a period of time, and paragraph 53 describes using the drop sensor and the circuitry to calculate information about the drops, information was provided to the processing circuit by the light detector; therefore, the light detector providing a signal to the processing circuit is inherent in system and method of Mernoe).  
wherein the processing circuit is configured to detect the drop based on the signal (paragraph 53), and 
wherein the light source and the light detector are coupled to the housing such that the light source and the light detector are positioned proximally of a distal end of the drop dispenser when the drop dispenser is coupled to the housing (figures 1-3 and 10-12).

    PNG
    media_image1.png
    822
    548
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    846
    531
    media_image2.png
    Greyscale
 
For the reasons given above, the examiner considers Mernoe as teaching the above limitations. Alternatively, if one were to consider Mernoe as not teaching the light detector provides the signal to a processing circuit, it is noted that Mernoe teaches light detector detecting a signal containing information about the processor (paragraph 44) and a processing circuit determining information about the drops (paragraph 53). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light detector of Mernoe provide the signal to the processing circuit of Mernoe in order to ensure that the calculations of the processing circuit are based on the measurements that have been made, which facilitates accuracy and precision.  
Mernoe doesn’t explicitly teach wherein the light source and the light detector are coupled to the housing such that, when the housing is coupled to the drop dispenser: the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, and the light detector is oriented to receive the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is different from the first oblique angle.
Like Mernoe (and like Applicant), Hirata is directed to detecting drops and teaches light sources (22a, 51; where light from 22a is incident on diffuser plate, 22b) arranged at oblique angles with respect to drop, and light detectors (21, 52, 53). In other words, Hirata teaches the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, and the light detector is oriented to receive the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is different from the first oblique angle (where the relevant illumination and detection axes are determined by the line from the light source [or location at which the light leaves a section of the diffuser plate] to the drop, which falls to different positions; and the relevant detection axis is measured from the drop to the sensor; the dispensing axis is defined by 12]. 

    PNG
    media_image4.png
    384
    250
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    495
    251
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    495
    251
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the above the combination by adding additional light sources and/or light detectors such that the light source and the light detector are coupled to the housing such that, when the housing is coupled to the drop dispenser: the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser, and the light detector is oriented to receive the portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is different from the first oblique angle. The person would be motivated to make this modification because having different oblique axes provides a variety of benefits including allowing one to position multiple light sources and detectors (which each have their own unique illumination and detection axes) that can then provide additional information about the drop (as well as providing flexibility with respect to the orientation of the dispensing axis to meet the demands of the specific use).
Regarding claim 6, in the above combination the first axis, the second axis, and the dispensing axis intersect at an interrogation point located distally of a dispensing tip of the drop dispenser (see figures and explanation of axes above).   
Regarding claim 7, Mernoe teaches the housing (1) is configured to engage a lip of the drop dispenser (8) (figures 1-3 and 10-12).  
Regarding claim 10, Mernoe teaches a method for detecting a drop dispensed by a drop dispenser (figures 1-3 and 10-12; also see the citations with respect to claim 1 for more details), including: 
emitting, by a light source (34) coupled to the drop dispenser and positioned proximal of a distal end of the drop dispenser, a beam of light toward the drop (figure 12 and paragraph 44); 
receiving, by a light detector (36) coupled to the drop dispenser and positioned proximal of the distal end of the drop dispenser, a portion of the beam of light reflected by the drop (figure 12 and paragraph 44); 
providing, by the light detector (36), a signal indicating an amount of reflected light received by the light detector over a period of time (paragraph 44); and 
analyzing, by a processing component (paragraph 53) in communication the light detector, the signal to detect the drop time (paragraphs 44 and 53, since paragraph 44 describes the light detector obtaining an amount of reflected light received over a period of time, and paragraph 53 describes using the drop sensor and the circuitry to calculate information about the drops, information was provided to the processing circuit by the light detector; therefore, the processing component in communication with the light detector is inherent in system and method of Mernoe).  
For the reasons given above, the examiner considers Mernoe as teaching the above limitations. Alternatively, if one were to consider Mernoe as not teaching the light detector in communication with processing circuit, it is noted that Mernoe teaches light detector detecting a signal containing information about the processor (paragraph 44) and a processing circuit determining information about the drops (paragraph 53). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light detector of Mernoe in communication with the processing circuit of Mernoe in order to ensure that the calculations of the processing circuit are based on the measurements that have been made, which facilitates accuracy and precision.  
Mernoe doesn’t explicitly teach the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser; wherein the light detector is oriented to receive a portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is different from the first oblique angle.
Like Mernoe (and like Applicant), Hirata is directed to detecting drops and teaches light sources (22a, 51; where light from 22a is incident on diffuser plate, 22b) arranged at oblique angles with respect to drop, and light detectors (21, 52, 53). In other words, Hirata teaches the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser; wherein the light detector is oriented to receive a portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is different from the first oblique angle ((where the relevant illumination and detection axes are determined by the line from the light source [or location at which the light leaves a section of the diffuser plate] to the drop, which falls to different positions; and the relevant detection axis is measured from the drop to the sensor; the dispensing axis is defined by 12].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above the combination by adding additional light sources and/or light detectors such the light source is oriented to emit the beam of light along a first axis at a first oblique angle relative to a dispensing axis of the drop dispenser; wherein the light detector is oriented to receive a portion of the beam of light along a second axis at a second oblique angle relative to the dispensing axis of the drop dispenser, wherein the second oblique angle is different from the first oblique angle. The person would be motivated to make this modification because having different oblique axes provides a variety of benefits including allowing one to position multiple light sources and detectors (which each have their own unique illumination and detection axes) that can then provide additional information about the drop (as well as providing flexibility with respect to the orientation of the dispensing axis to meet the demands of the specific use).
Regarding claim 15, in the above combination the first axis, the second axis, and the dispensing axis intersect at an interrogation point located distally of a dispensing tip of the drop dispenser (see figures and explanation of axes above).   
Claims 2-3, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mernoe and Eaton as applied to claims 1, 7, and 10 above, and further in view of Weinreb (US 5,012,496).
Regarding claims 2 and 11, Mernoe doesn’t explicitly teach the light source comprises at least one of a laser diode and a light-emitting diode (claim 2); emitting the beam of light comprises emitting the beam of light using at least one of a laser diode or a light-emitting diode (claim 11).
Like Mernoe (and like Applicant), Weinreb is also directed to a system and method for detecting a drop dispensed by a drop dispenser (abstract; column 1, lines 5-10). Weinreb teaches the light source comprises at least one of a laser diode and a light-emitting diode (column 9, lines 55-65); emitting the beam of light comprises emitting the beam of light using at least one of a laser diode or a light-emitting diode (column 9, lines 55-65).
 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the light source comprises at least one of a laser diode and a light-emitting diode and emitting the beam of light comprises emitting the beam of light using at least one of a laser diode or a light-emitting diode in order to precisely control the direction and wavelength of the measurement light beam to adapt the system to the type of droplets that one wishes to use using a convention source that is easy to obtain.
Regarding claims 3 and 12, Mernoe doesn’t explicitly teach the light detector comprises a photodiode (claim 3); receiving the portion of the beam of light comprises receiving the portion of the beam of light using a photodiode (claim 12).
Like Mernoe (and like Applicant), Weinreb is also directed to a system and method for detecting a drop dispensed by a drop dispenser (abstract; column 1, lines 5-10). Weinreb teaches the light detector comprises a photodiode (column 9, lines 40-45); receiving the portion of the beam of light comprises receiving the portion of the beam of light using a photodiode (column 9, lines 40-45).
 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the light detector is a photodiode and receiving the portion of the beam of light comprises receiving the portion of the beam of light using a photodiode in order to have an inexpensive and widely-available means for accurately detecting the intensity of reflected light beam.
Regarding claim 8, Mernoe doesn’t explicitly teach the housing is coupled to the drop dispenser such that a cap of the drop dispenser can be removed and replaced without removing the drop dispenser.  
Like Mernoe (and like Applicant), Weinreb is also directed to a system and method for detecting a drop dispensed by a drop dispenser (abstract; column 1, lines 5-10). Weinreb teaches a housing is coupled to the drop dispenser such that a cap of the drop dispenser can be removed and replaced without removing the drop dispenser (column 10, lines 30-40).  

    PNG
    media_image6.png
    476
    368
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the housing is coupled to the drop dispenser such that a cap of the drop dispenser can be removed and replaced without removing the drop dispenser in order to be able to put the cap back on (and thus prevent the environment from affecting the properties of the fluid inside the drop dispenser) without having to go through the trouble of removing the housing from the drop dispenser.
Claims 4, 9, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mernoe and Eaton as applied to claims 1 and 10 above, and further in view of Petersen (US 2018/0095022).
Regarding claims 4 and 13, Mernoe doesn’t explicitly teach the light detector comprises a bandpass filter and a focusing lens. 
Like Mernoe (and like Applicant), Petersen is also concerned with a system and method for analyzing drops (paragraph 39 and 89). Petersen teaches that bandpass filters and focusing lenses can be helpful to adjust the light before being measured by the detector (paragraphs 50, 52, 54, and 102).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the light detector comprises a bandpass filter and a focusing lens in order to adjust the reflected beam that is incident on the photosensitive portion of the light detector by selecting the desired wavelengths and spatial positions that one wants to measure.
Regarding claims 9 and 16, Mernoe doesn’t explicitly teach the processing circuit is configured to detect the drop by determining that an amplitude of the signal exceeds a threshold for a predetermined amount of time (claim 9); and analyzing the signal to detect the drop comprises determining that an amplitude of the signal exceeds a threshold for a predetermined amount of time (claim 10).  
Like Mernoe (and like Applicant), Petersen is also concerned with a system and method for analyzing drops (paragraph 39 and 89). Petersen teaches that detection based on determining an amplitude of the signal that exceeds a threshold provides the benefit of discriminating detection events from a background signal (paragraph 96).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above such that the processing circuit is configured to detect the drop by determining that an amplitude of the signal exceeds a threshold for a predetermined amount of time and analyzing the signal to detect the drop comprises determining that an amplitude of the signal exceeds a threshold for a predetermined amount of time in order to increase accuracy by differentiating between detected drops and the background signal.
Additional Prior Art
US 20140276476 A1 teaches an eye drop sensor (140) that uses optical measurements (paragraphs 25-26).

    PNG
    media_image7.png
    445
    310
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    534
    340
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    325
    446
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    458
    353
    media_image10.png
    Greyscale


DE 3726847 A1 reads, “the light source 11 is positioned obliquely below and the sensor 12 obliquely above for an adaptation to a group IV arrangement 21 downstream of the injection bottle 2 …”

    PNG
    media_image11.png
    395
    279
    media_image11.png
    Greyscale
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877